79 F.3d 1137
Boy Doe, by Brenda Davis, Brenda Davis, Marshall Hillv.City of Philadelphia, Department of Human Services, ChildProtective Services, Theodore Levin, Commissioner of DHS,Maxine H. Tucker, Deputy Commissioner, Children and YouthDivision of DHS, Sonia R. Morales, DHS Social Worker, MattGreenberg, DHS Social Worker, Stephen E. Levin, Judge, Courtof Common Pleas Judge, Harold Wexler, Court of Common PleasReporter, Donella Shaffer, Assistant City Solicitor, Miriam Laver,
NO. 95-1332
United States Court of Appeals,Third Circuit.
Feb 08, 1996

Appeal From:  E.D.Pa., No. 94-cv-07276,
Hutton, J.


1
AFFIRMED.